wtinrerwarrevenur service y washington d c tax exempt ando government entities may tt ce etx ‘ ts u i l xxxxxxxxxxxxxxxxxk xxxxxxxxxxxxxxxxxk xxxxxxxxxxxxxxxxxx legend taxpayer a xxxxxxxxxxxxxxxxx plan x xxxxxxxxxxxxxxxxx company e xxxxxxxxxxxxxxxxx amount d xxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxx date date date state s state t dear xxxxx this is in response to your request dated xxxxxxxxxxxxxxx as supplemented by correspondence dated xxxxxxxxxxxxxx an xxxxxxxxxxx in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that he received a distribution from plan x totaling amount d on date taxpayer a asserts that his failure to accomplish rollover within the 60-day period prescribed by sec_402 of the code was due to his lack of knowledge of the 60-day rollover requirement and his adjustment to life in state t on date taxpayer a who had terminated employment of company e requested a distribution from plan x of company e’s retirement_plan during the 60-day period following date on date taxpayer a moved from state s to state t because the weather in state s affected the health of his wife and children taxpayer a asserts that he had a state t and that he did not know that he had the option to rollover the distribution to another qualified retirement account until date when he met his tax preparer lot of things to do to adjust to life in taxpayer a represents that he did not read the documents provided to him by company e in connection with the distribution of amount d and that they were lost in the mail amount d remains in taxpayer a’s checking account based on the above facts and representations you request a ruling that the internal_revenue_service service waive the 60-day rollover requirement with respect to the distribution of amount d sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be included in gross_income for the taxable_year in which paid sec_402 of the code states that such rollover must be accomplished within days following the day on which the distriputee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code use of the amount distributed for example in the case of payment by check revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the whether the check was cashed and the time elapsed since the distribution occurred taxpayer a has not presented any evidence to the service which shows that he had the intent to roll over the distribution of amount d further taxpayer a has not provided any documentation to show that his inability to rollover amount d within the 60-day rollover period contained in sec_402 of the code was affected by any of the factors described in revproc_2003_16 therefore the service declines to waive the 60-day rollover requirement with respect to the distribution of amount d no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact xxxxxxxxxxxxxxxxxxx se t ep ra t3 at xxxxxxxxxxxxxxxx sincerely yours fo da act laura b warshawsky manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
